Smith, J.,
delivered the opinion of the court-.
In order that the estates of decedents may be speedily settled, creditors thereof who fail to comply with the terms of section 2107 of the Code are barred from collecting claims against such an estate in a much shorter time than is prescribed for the collection of debts generally. Section 2103 of the Code provides the method of putting the period of limitations prescribed by section 2107 into operation, and it can. be put into operation in no other. The method provided is the giving .of certain information to creditors by means of a published or posted notice, which notice, among other things,- must advise “all persons having claims against the estate to have the same probated and registered by the clerk of the court granting letters, within one year,” and also ‘ that a failure to probate and register for one year will bar the claim.” This information is not contained in the notice now under consideration, and consequently the period of limitation prescribed by-section 2107 of-the Code was not thereby put into, operation.
One object of the notice is to call attention, of creditors, so far as this can be done by publication, specifically to the fact that in order that their claims may mot be barred, 'they must, within one year, have them probated and registered by the clerk of the court granting the letters' of administration. Were we to hold that the omis- sioH of this information from the notice now under con*291sideration did not avoid it, for the reason, as argued by counsel for appellant, that all persons are charged with knowledge of the law, and consequently are charged with knowledge of the provisions of section 2107 would logically result in a notice being held sufficient which simply stated the person publishing it had been appointed administrator of an estate, and advised all persons having claims against the estate to deal therewith as the law- directs. The statute is not so written, and we cannot so construe it. All that was decided in Stokes v. Lemon & Gale Co., 52 South. 457, to which we have been referred by counsel'for appellant, was that the use of the word “file,” instead of the word “register,” was a substantial compliance with the statute.
Other objections are raised to this notice; but, since the judgment of the court below must be affirmed by reason of the foregoing views, it becomes unnecessary for ns to notice these other objections. That appellee may have had actual notice of the death of the decedent, and of the appointment of appellant as his administrator, is immaterial. Affirmed.